Citation Nr: 0730032	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  00-18 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an application for Service-Disabled Veterans' 
Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 2002) was timely filed.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which determined that 
the veteran had not filed a timely application for Service-
Disabled Veterans' Insurance (RH).

The veteran testified before the undersigned in March 2001.  
A transcript of that hearing is of record.

In June 2001, the Board determined that the veteran had not 
filed a timely application for Service-Disabled Veterans' 
Insurance (RH).  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court granted a motion by the 
parties (the veteran/appellant and the VA Secretary) (Joint 
Motion) to vacate and remand the June 2001 Board decision 
with regard to this issue.  In November 2003 and in June 2006 
the Board remanded the case for further development.


FINDINGS OF FACT

1.  By a rating action in August 1977, service connection was 
established for postoperative status, right frontal temporal 
craniotomy, with intractable headaches, reactive depression, 
memory loss, secondary to subarachnoid hemorrhage, evaluated 
as 30 percent disabling, effective June 22, 1977; service 
connection was also granted for an acquired skull defect, 
evaluated as 30 percent disabling, effective June 22, 1977.

2.  By communication dated October 19, 1977, the veteran was 
notified of the award of service connection.  This grant 
represents the veteran's only award of service connection.

3.  The veteran was not incompetent at any time in the year 
following notification of his August 1977 grant of 
compensable service connection.

4.  The veteran's initial application for Service-Disabled 
Veterans' Insurance (RH)  (VA Form 29-4364) was received at 
the RO in May 1999; his application for RH insurance was not 
received within one year of any notice to the veteran that he 
had been granted service connection for disability.


CONCLUSION OF LAW

The basic criteria for entitlement to Service-Disabled 
Veterans (RH) Insurance have not been met, as an application 
was not filed within the required time limit. 
38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The ROIC sent a letter to the veteran in February 2005.  The 
letter provided him with notice of the evidence necessary to 
substantiate a claim for Service-Disabled Veterans Insurance 
(RH) and the reasons why his claim was denied - namely, 
because his application was not received within one year from 
when he was notified that service connection had been granted 
for residuals of the craniotomy and aneurysm.  The letter, 
however, did not explain that if an applicant is shown by the 
evidence to have been mentally incompetent during any part of 
the eligibility period, an application for insurance may be 
filed within one year after a legal guardian is appointed, or 
within one year after the removal of such mental 
incompetency.  This is the crux of the veteran's argument for 
why he should be eligible for Service-Disabled Veterans' 
Insurance, 29-years after his eligibility expired.  The 
February 2005 letter also did not explain the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  Furthermore, the letter but did not include 
the specific language of the fourth element.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that all VCAA notice errors, (at least with 
regard to the first four VCAA notice elements) are presumed 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 890 (Fed. 
Cir. 2007).  Where notice is lacking, the burden is on VA to 
show that the lack of notice was not prejudicial.  The 
Federal Circuit explained that in order to overcome this 
presumption, VA must show that the purpose of the notice was 
not frustrated, e.g., by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  Id. at 887.   

The February 2005 letter did not explicitly tell the veteran 
what evidence was needed to show he was incompetent during 
the eligibility period.  He has demonstrated actual knowledge 
of the need to show incompetency through his representative's 
Informal Hearing Presentations in February 2006 and August 
2007.  So this deficiency in the February 2005 letter was not 
prejudicial error.  

The February 2005 letter also did not explain the respective 
obligations of VA and the veteran in obtaining evidence.  The 
veteran, through his representative, demonstrated actual 
knowledge of these obligations in the December 2002 Joint 
Motion by arguing that VA had failed to provide proper notice 
in this regard and citing Quartuccio.  Furthermore, the 
February 2005 letter did request that he identify any doctors 
or hospitals that treated him for a mental condition and he 
failed to respond by providing this information.  VA, on the 
other hand, fulfilled its obligations by obtaining a copy of 
his records from the Social Security Administration (SSA) and 
by scheduling him for a VA medical examination.   It has not 
been argued that there is any other information or evidence 
that needs to be obtained to fairly decide this case.  For 
these reasons, the Board finds that this deficiency in the 
February 2005 letter did not affect the essential fairness of 
the adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 
442-443 (2006).

Although the February 2005 letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letter requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence.  Therefore, the absence of this 
specific language in the VCAA letters did not prejudice him, 
and thus, this notice defect is harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
records from the SSA.  In addition, a VA examination was 
provided in August 2006 and a VA medical opinion was also 
obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.
Governing Statutes and Regulations

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to Service-Disabled Veterans' Insurance (RH) when it 
is determined that he has a compensable service-connected 
disability and he applies in writing for such insurance 
within one year of the date service connection was granted.  
(Public Law 102-86, § 201(a)(1) changed the one-year 
application period to two years effective September 1, 1991).  
However, if an applicant is shown by the evidence to have 
been mentally incompetent during any part of the eligibility 
period, an application for insurance may be filed within one 
year after a legal guardian is appointed, or within one year 
after the removal of such mental incompetency.  38 U.S.C.A. § 
1922.  A mentally incompetent person is one who, because of 
injury or disease, lacks the mental capacity to contract or 
to manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353.  Where there is a reasonable 
doubt as to whether a person is competent, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353.

Should an eligible veteran desire this benefit, he or she 
bears the obligation to file a timely application thereto.  
The law does not require the VA to provide notice of 
eligibility for this benefit, and such lack of notice does 
not toll the statutory application period.  38 U.S.C.A. § 
1922;  See Hill v. Derwinski, 2 Vet. App. 451 (1991), 
Saunders v. Brown, 4 Vet. App. 320 (1993).

Legal Analysis

By an August 1977 RO rating decision, the veteran was granted 
service connection for postoperative status, right frontal 
temporal craniotomy, with intractable headaches, reactive 
depression, memory loss, secondary to subarachnoid 
hemorrhage, evaluated as 30 percent disabling, effective June 
22, 1977; service connection was also granted for an acquired 
skull defect, evaluated as 30 percent disabling, effective 
June 22, 1977.  The veteran was informed of the grants of 
service connection in an October 1977 letter.  

In May 1999, the veteran filed an application for Service 
Disabled Veterans Insurance benefits (VA Form 29-4364).  By a 
June 1999 letter from the ROIC, he was informed that his 
claim for insurance benefits was denied as untimely filed.  

The veteran argues that he was mentally incompetent during 
the eligibility period from June 1977 to October 1978.  As 
mentioned, the statute provides that if an applicant is 
mentally incompetent during the eligibility period, the time 
limitation is tolled until a legal guardian is appointed or 
the mental incompetency removed.  The applicant then has one 
year to apply for these benefits.  38 U.S.C.A. § 1922 (This 
was changed to a two-year time limitation effective September 
1, 1991).

There is no medical evidence indicating the veteran was 
mentally incompetent between June 1977 and October 1978.  His 
SMRs indicate the veteran was hospitalized in January 1976 
with a diagnosis of subarachnoid hemorrhage due to a ruptured 
intracranial aneurysm.  

In March 1976 he underwent a right frontal temporal 
craniotomy.  Postoperatively he reportedly did well with no 
neurologic deficits.  A postoperative angiogram showed no 
evidence of hydrocephalus.  An April 1977 Report of the 
Medical Board indicates that after the surgery he complained 
of chronic, persistent right frontal headaches, listlessness, 
periods of confusion, short attention span at work and 
underlying depression.  Physical and neurological examination 
were normal.  

A psychological workup was done in February 1977 and revealed 
an overall IQ of 94.  His attention span and concentration 
were low average and his perceptional organization was 
impaired.  Cognitive and mnemonic skills were manifested with 
diminished functioning.  An electromagnetic interference 
(EMI) scan showed an area of encephalomalacia, but no 
hydrocephalus.  It was eventually recommended that he be 
discharged from duty.  

The results of these evaluations during service clearly 
demonstrate that the veteran had some post-surgical cognitive 
impairment, which made him unfit for active duty.  The 
determinative question, however, is not whether he was 
impaired, but whether this impairment rendered him mentally 
incompetent to attend to his own affairs or enter into a 
contract.  

In August 2006, the veteran was scheduled for a VA 
examination and this precise question was posed to the 
examiner.  As an initial matter, the VA examiner noted that 
the veteran did not exhibit any symptoms suggestive of a 
psychiatric disorder or cognitive disorder at the time of the 
examination.  With regard to the eligibility period, between 
June 1977 and October 1978, the examiner stated that there 
was minimal information to address this issue.  Based on the 
veteran's SMRs, however, the VA examiner opined that it was 
more likely than not that the veteran was competent during 
this time period.  

Within 8 days after the veteran was discharged from service 
in June 1977, he filed a claim for disability benefits.  In 
August 1977, he filed a claim for education benefits and 
submitted an enrollment certification in September 1977.  He 
submitted another enrollment certification in May 1978.  In 
November 1978, he filed another claim for education benefits.  
In December 1978, he submitted a copy of his marriage license 
so he could receive benefits for his wife as a dependent.  He 
also submitted a change of address form.  These actions do 
not support the veteran's argument that he was mentally 
incompetent during this time period.  It appears he was 
clearly competent enough to apply for education benefits and 
manage his affairs in this regard during 1977 and 1978.  This 
supports the VA examiner opinion that he was mentally 
competent during the eligibility period.

Since the eligibility period, the veteran's SSA records 
indicate he underwent psychological and psychiatric 
evaluations in 1996, 1998, and 2003.  The results of these 
evaluations vary somewhat in diagnoses, but generally it was 
found that he could handle completing simple tasks.  With 
regard to more complex tasks, however, it was found that he 
had moderate to marked impairment due to a cognitive 
disorder.  The results of the 2003 psychological and 
psychiatric evaluations both indicated that despite any 
impairment, he was capable of handling funds in his own best 
interest.  In sum, the evidence does not indicate the veteran 
was mentally incompetent during the eligibility period or 
since.

In the December 2002 Joint Motion the parties also agreed 
that the Board failed, in its June 2001 decision, to provide 
adequate reasons and bases for determining that the veteran 
had adequate notice of the Service-Disabled Veterans' 
Insurance program.  As mentioned above and in the June 2001 
decision, the statute does not require VA to provide notice 
of the insurance program to an eligible veteran.  38 U.S.C.A. 
§ 1922.  This notwithstanding, VA's Insurance Operation 
Manual M29-1, Part 1, Section 14.13, which was applicable 
during the eligibility period, provided a routine method of 
notifying qualified veterans that they were eligible for RH 
insurance.  The general practice involved sending a VA form 
letter (VA FL 29-5) to the qualifying veteran with an 
application for life insurance and an information pamphlet.  
If the veteran did not respond in 6 months, a follow-up form 
letter (VA FL 29-5a) was sent with the same enclosures.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the veteran was notified that he was 
eligible to apply for RH insurance.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity is not rebutted unless there is 
an allegation of non-receipt of the disputed notice.  Baxter 
v. Principi, 17 Vet App 407 (2004).  While the absence of 
these form letters (VA FL 29-5 and 29-5a) in the claims 
folder provides "clear evidence to the contrary," the veteran 
has not alleged non-receipt.  Therefore, the presumption of 
regularity is not rebutted and it is presumed that the 
veteran received notice that he was eligible to apply for RH 
insurance.  

For these reasons, eligibility for Service-Disabled Veterans' 
Insurance (RH) must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Eligibility for Service-Disabled Veterans' Insurance (RH) is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


